DocuSign Envelope ID: 659AD57A-E0BD-42F1-AF50-4FC77ABA426D
                     Case: 5:21-cv-01489-JRA Doc #: 1 Filed: 07/30/21 1 of 10. PageID #: 1




                                            UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF OHIO
                                                  EASTERN DIVISION



             Scotty White,                                      No.
                                      Plaintiff,
                                                                VERIFIED COMPLAINT
             v.
             Ganley Ford, Inc., an Ohio corporation, Ken
             Ganley,
                                      Defendants.



                     Plaintiff, Scotty White (“Plaintiff”), sues the Defendants, Ganley Ford, Inc. and Ken

            Ganley (“Defendants”) and alleges as follows:

                                               PRELIMINARY STATEMENT

                     1.      This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs, and

            interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; Ohio Revised

            Code Ann. (“ORC”) § 4111.01; and ORC § 4113.15 for Defendants’ failure to pay Plaintiff all

            earned minimum wages and all earned wages.

                     2.      The FLSA was enacted “to protect all covered workers from substandard wages

            and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

            (1981). Under the FLSA, employers must pay all non-exempt employees a minimum wage of

            pay for all time spent working during their regular 40-hour workweeks. See 29 U.S.C. § 206(a).

            Under the FLSA, employers must pay all non-exempt employees one and one-half their regular

            rate of pay for all hours worked in excess of 40 hours in a workweek. See 29 U.S.C § 207.

                     3.      ORC § 4111.01 establishes the law regarding minimum wage within the State of

            Ohio.


                                                             -1-
DocuSign Envelope ID: 659AD57A-E0BD-42F1-AF50-4FC77ABA426D
                     Case: 5:21-cv-01489-JRA Doc #: 1 Filed: 07/30/21 2 of 10. PageID #: 2




                     4.      ORC § 4113.15 establishes the law regarding the payment of wages within the

            State of Ohio.

                                                JURISDICTION AND VENUE

                     5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

            U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of the United

            States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. § 1367 because the

            state law claims asserted herein are so related to claims in this action over which this Court has

            subject matter jurisdiction that they form part of the same case or controversy under Article III of

            the United States Constitution.

                     6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

            giving rise to the claims of Plaintiff occurred within the Northern District of Ohio, and

            Defendants regularly conduct business in and have engaged in the wrongful conduct alleged

            herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                                             PARTIES

                     7.      At all material times, Plaintiff is an individual residing in Summit County, Ohio

            and is a former employee of Defendants.

                     8.      At all material times, Plaintiff regularly performed work for Defendants in

            Summit County, Ohio.

                     9.      At all material times, Defendant Ganley Ford, Inc. is a corporation licensed to

            transact business in the State of Ohio. At all material times, Defendant Ganley Ford, Inc. does

            business, has offices, and/or maintains agents for the transaction of its customary business in

            Summit County, Ohio.




                                                               -2-
DocuSign Envelope ID: 659AD57A-E0BD-42F1-AF50-4FC77ABA426D
                     Case: 5:21-cv-01489-JRA Doc #: 1 Filed: 07/30/21 3 of 10. PageID #: 3




                     10.     At all material times, Defendant Ganley Ford, Inc. does business as “Ganley

            Ford.”

                     11.     At all relevant times, Defendant Ganley Ford, Inc. was an employer under the

            FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in the

            interest of an employer in relation to an employee. At all relevant times, Defendant Ganley

            Ford, Inc. had the authority to hire and fire employees, supervised and controlled work schedules

            or the conditions of employment, determined the rate and method of payment, and maintained

            employment records in connection with Plaintiff’s employment with Defendants. As a person

            who acted in the interest Defendant Ganley Ford, Inc. in relation to the company’s employees,

            Defendant Ganley Ford, Inc. is subject to liability under the FLSA.

                     12.     Defendant Ken Ganley is an owner of Defendant Ganley Ford, Inc. and was at all

            relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

                     13.     Under the FLSA, Defendant Ken Ganley is an employer. The FLSA defines

            “employer” as any person who acts directly or indirectly in the interest of an employer in relation

            to an employee. Defendant Ken Ganley is an owner of Defendant Ganley Ford, Inc. At all

            relevant times, Ken Ganley had the authority to hire and fire employees, supervised and

            controlled work schedules or the conditions of employment, determined the rate and method of

            payment, and maintained employment records in connection with Plaintiff’s employment with

            Defendants. As a person who acted in the interest of Defendants in relation to the company’s

            employees, Ken Ganley is subject to individual liability under the FLSA.

                     14.     At all material times, Defendant Ganley Ford, Inc. and Ken Ganley are Plaintiff’s

            “employer” as defined by Ohio Revised Code § 4111, et seq.




                                                             -3-
DocuSign Envelope ID: 659AD57A-E0BD-42F1-AF50-4FC77ABA426D
                     Case: 5:21-cv-01489-JRA Doc #: 1 Filed: 07/30/21 4 of 10. PageID #: 4




                     15.     At all material times, Defendant Ganley Ford, Inc. and Ken Ganley are Plaintiff’s

            “employer” as defined by Ohio Revised Code § 4113, et seq.

                     16.     Defendants individually and/or through an enterprise or agent, directed and

            exercised control over Plaintiff’s work and wages at all relevant times.

                     17.     Plaintiff, in his work for Defendants, was employed by an enterprise engaged in

            commerce that had annual gross sales of at least $500,000.

                     18.     At all relevant times, Plaintiff, in his work for Defendants, was engaged in

            commerce or the production of goods for commerce.

                     19.     At all relevant times, Plaintiff, in his work for Defendants, was engaged in

            interstate commerce.

                     20.     Plaintiff, in his work for Defendants, regularly handled goods produced or

            transported in interstate commerce.

                     21.     Plaintiff, in his work for Defendants, regularly communicated with individuals

            using the telephone and other instruments of interstate commerce.

                                                  NATURE OF THE CLAIM

                     22.     Defendants own and/or operate as Ganley Ford, an enterprise located in Summit

            County, Ohio.

                     23.     Plaintiff was hired by Defendants in approximately November 2019 and worked

            for Defendants until approximately March 2020.

                     24.     Defendants, in their sole discretion, agreed to pay Plaintiff $15.00 per hour for all

            work he performed.

                     25.     During Plaintiff’s employment with Defendants, he worked approximately 40

            hours per week.




                                                              -4-
DocuSign Envelope ID: 659AD57A-E0BD-42F1-AF50-4FC77ABA426D
                     Case: 5:21-cv-01489-JRA Doc #: 1 Filed: 07/30/21 5 of 10. PageID #: 5




                     26.     At all material times, Plaintiff regularly performed work for Defendants in

            Summit County, Ohio.

                     27.     Defendants paid Plaintiff no wages whatsoever for the final workweek of his

            employment.

                     28.     During that time period, Plaintiff worked approximately 40 hours total for

            Defendants.

                     29.     Plaintiff should have been compensated for such hours but never was.

                     30.     On or around the end his employment with Defendants, Plaintiff asked for his

            final check, but Defendants informed him that they would not pay his final check as a result of

            failing to timely return his uniforms.

                     31.     To date, Defendants still have not compensated Plaintiff his final paycheck for the

            hours he worked in his final workweek of employment with Defendants.

                     32.     As a result of not having paid any wage whatsoever to Plaintiff for the final

            workweek of his employment with Defendants, Defendants failed to pay the applicable

            minimum wage to Plaintiff.

                     33.     As a result of Defendants’ willful failure to compensate Plaintiff any wage

            whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).

                     34.     As a result of Defendants’ willful failure to compensate Plaintiff any wage

            whatsoever for such hours worked, Defendants have violated ORC § 4111.

                     35.     As a result of Defendants’ willful failure to compensate Plaintiff any wage

            whatsoever for such hours worked, Defendants have violated ORC § 4113.

                     36.     Defendants have and continue to violate the FLSA by not paying Plaintiff the full

            applicable minimum wage for all hours worked during his final workweek.




                                                             -5-
DocuSign Envelope ID: 659AD57A-E0BD-42F1-AF50-4FC77ABA426D
                     Case: 5:21-cv-01489-JRA Doc #: 1 Filed: 07/30/21 6 of 10. PageID #: 6




                     37.     Defendants have and continue to violate ORC § 4111 by not paying Plaintiff the

            full applicable minimum wage for all hours worked during his final workweek.

                     38.     Defendants have and continue to violate the ORC § 4113 by not paying Plaintiff

            any wage whatsoever for all time worked during his final workweek.

                     39.     Plaintiff is a covered employee within the meaning of the FLSA.

                     40.     Plaintiff is a covered employee within the meaning of ORC § 4111.

                     41.     Plaintiff is a covered employee within the meaning of ORC § 4113.

                     42.     Plaintiff was a non-exempt employee.

                     43.     Defendants refused and/or failed to properly disclose to or apprise Plaintiff of his

            rights under the FLSA.

                     44.     Defendants individually and/or through an enterprise or agent, directed and

            exercised control over Plaintiff’s work and wages at all relevant times.

                     45.     Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

            Defendants compensation for unpaid minimum wages, an additional amount equal amount as

            liquidated damages, interest, and reasonable attorney’s fees and costs of this action under 29

            U.S.C. § 216(b).

                     46.     Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

            Defendants compensation for unpaid minimum wages, an additional amount equal to twice the

            unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of this

            action under §34(a) of Article II of the Ohio Constitution.

                     47.     Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

            Defendants compensation for unpaid wages, liquidated damages, interest, and attorneys’ fees

            under ORC § 4113.




                                                              -6-
DocuSign Envelope ID: 659AD57A-E0BD-42F1-AF50-4FC77ABA426D
                      Case: 5:21-cv-01489-JRA Doc #: 1 Filed: 07/30/21 7 of 10. PageID #: 7




                                    COUNT ONE: FAIR LABOR STANDARDS ACT
                                       FAILURE TO PAY MINIMUM WAGE

                      48.    Plaintiff realleges and incorporates by reference all allegations in all preceding

            paragraphs.

                      49.    Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

            any of the hours that Plaintiff worked for them during the final workweek of his employment.

                      50.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

            minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

                      51.    Plaintiff is therefore entitled to compensation for the full applicable minimum

            wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

            damages, together with interest, reasonable attorney’s fees, and costs.

                      WHEREFORE, Plaintiff, Scotty White, individually, respectfully request that the Court

            grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid minimum

            wages, plus liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’

            fees, costs, and disbursements of this action, and any additional relief this Court deems just and

            proper.

                                    COUNT TWO: OHIO REVISED CODE § 4111.01
                                       FAILURE TO PAY MINIMUM WAGE

                      52.    Plaintiff realleges and incorporates by reference all allegations in all preceding

            paragraphs.

                      53.    Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

            any of the hours that Plaintiff worked for them during the final workweek of his employment.

                      54.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

            minimum wage rate violates ORC § 4111.01.




                                                              -7-
DocuSign Envelope ID: 659AD57A-E0BD-42F1-AF50-4FC77ABA426D
                      Case: 5:21-cv-01489-JRA Doc #: 1 Filed: 07/30/21 8 of 10. PageID #: 8




                      55.    Plaintiff is therefore entitled to compensation for the full applicable minimum

            wage at an hourly rate, to be proven at trial, plus an additional amount as liquidated damages,

            together with interest, reasonable attorney’s fees, and costs.

                      WHEREFORE, Plaintiff, Scotty White, individually, respectfully requests that the Court

            grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid minimum

            wages, plus liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’

            fees, costs, and disbursements of this action, and any additional relief this Court deems just and

            proper.

                                    COUNT THREE: OHIO REVISED CODE § 4113
                                        FAILURE TO PAY WAGES OWED

                      56.    Plaintiffs reallege and incorporate by reference all allegations in all preceding

            paragraphs.

                      57.    Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

            any of the time that Plaintiff worked for them during the final workweek of his employment.

                      58.    Defendants’ practice of willfully failing to pay Plaintiffs wages for labor

            performed violates ORC § 4113.

                      59.    Plaintiff is therefore entitled to compensation for his full applicable wage rate, to

            be proven at trial, plus liquidated damages, together with interest, costs, and reasonable attorney

            fees.

                      WHEREFORE, Plaintiff, Scotty White, individually, respectfully requests that the Court

            grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid wages,

            liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

            and disbursements of this action, and any additional relief this Court deems just and proper.




                                                              -8-
DocuSign Envelope ID: 659AD57A-E0BD-42F1-AF50-4FC77ABA426D
                     Case: 5:21-cv-01489-JRA Doc #: 1 Filed: 07/30/21 9 of 10. PageID #: 9




                     RESPECTFULLY SUBMITTED this 30th Day of July, 2021.

                                                             BENDAU & BENDAU PLLC

                                                             By: /s/ Christopher J. Bendau
                                                             Clifford P. Bendau, II (OH No. 0089601)
                                                             Christopher J. Bendau
                                                             BENDAU & BENDAU PLLC
                                                             P.O. Box 97066
                                                             Phoenix, Arizona 85060
                                                             Telephone AZ: (480) 382-5176
                                                             Email: cliffordbendau@bendaulaw.com
                                                                     chris@bendaulaw.com



                                                             THE LAW OFFICES OF SIMON & SIMON
                                                             By: /s/ James L. Simon
                                                             James L. Simon (OH No. 0089483)
                                                             6000 Freedom Square Dr.
                                                             Independence, OH 44131
                                                             Telephone: (216) 525-8890
                                                             Facsimile: (216) 642-5814
                                                             Email: jameslsimonlaw@yahoo.com




                                                               -9-
DocuSign Envelope ID: 659AD57A-E0BD-42F1-AF50-4FC77ABA426D
                   Case: 5:21-cv-01489-JRA Doc #: 1 Filed: 07/30/21 10 of 10. PageID #: 10



                                                        VERIFICATION

                     Plaintiff, Scotty White, declares under penalty of perjury that he has read the foregoing

            Verified Complaint and is familiar with the contents thereof. The matters asserted therein are

            true and based on his personal knowledge, except as to those matters stated upon information and

            believe, and, as to those matters, he believes them to be true.




                                                                    Scotty White




                                                             -10-
